21-900
   United States v. Beltran

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for the Second Circuit,
   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
   City of New York, on the 27th day of April, two thousand twenty-two.

   PRESENT:
                    RICHARD J. SULLIVAN,
                    STEVEN J. MENASHI,
                    BETH ROBINSON,
                         Circuit Judges.
   _____________________________________
   United States of America,
                                           Appellee,
                    v.                                                           No. 21-900

   Javier Beltran,
                       Defendant-Appellant. *
   _____________________________________



   *   The Clerk of Court is respectfully directed to amend the official caption as set forth above.
FOR APPELLANT:                        Darrell Fields, Federal Defenders of New
                                      York, Inc., Appeals Bureau, New York, NY.

FOR APPELLEE:                         Maggie Lynaugh and Karl Metzner,
                                      Assistant United States Attorneys, for
                                      Damian Williams, United States Attorney
                                      for the Southern District of New York, New
                                      York, NY.

      Appeal from the United States District Court for the Southern District of

New York (Engelmayer, J.).

      UPON      DUE    CONSIDERATION,           IT   IS   HEREBY       ORDERED,

ADJUDGED, AND DECREED that the appeal is DISMISSED AS MOOT.

      Appellant Javier Beltran appeals from the district court’s April 5, 2021 order

denying his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

On November 20, 2021, while this appeal was pending, Beltran was released from

prison. He is currently serving a five-year term of supervised release. By order

of this Court, the parties submitted further briefing addressing whether Beltran’s

release from custody mooted his appeal. We assume the parties’ familiarity with

the underlying facts, procedural history, and issues on appeal.

      “[A]s a general rule, if an event occurs during the course of the proceedings

or on appeal that makes it impossible for the court to grant any effectual relief

whatever to a prevailing party, we must dismiss the case.”         United States v.



                                         2
Chestnut, 989 F.3d 222, 224 (2d Cir. 2021) (internal quotation marks omitted).

Where a defendant seeks release from prison, appeals from the denial of that

request, and is subsequently released while his appeal is pending, the appeal may

be mooted because “neither we nor the district court can grant him the relief he is

seeking.”   Id.    To be sure, “[i]n certain circumstances,” an appeal seeking

reduction of a criminal sentence “will not be rendered moot when the defendant

is released from prison so long as the defendant is still subject to a term of

supervision.”     Id.   But, “[f]or a term of supervised release to preserve the

presence of a live case or controversy, there must be more than a remote and

speculative possibility that the district court could or would impose a reduced

term of supervised release were we to remand the matter.” Id. at 225 (internal

quotation marks omitted). There is no such possibility here.

      As an initial matter, the only relief Beltran sought before the district court

and on appeal was release from prison; he made no request to modify his five-year

term of supervised release. It would therefore “be quite strange for us to say that

a live controversy exists concerning whether the district court abused its discretion

in having failed to consider a request that [Beltran] never in fact made.” Id.; see

also United States v. Martin, 974 F.3d 124, 141 n.15 (2d Cir. 2020) (explaining that a




                                          3
reduction in a term of supervision is “distinct from modification of [a] term of

imprisonment”).

      Moreover, Beltran’s arguments on appeal focus primarily on the harsh

conditions of confinement caused by the COVID-19 pandemic. Beltran argues

that the district court abused its discretion in denying his motion for

compassionate release because (1) the court failed to adequately address whether

the unusually harsh prison conditions caused by the pandemic constituted

“extraordinary and compelling” circumstances justifying compassionate release;

and (2) the court unreasonably weighed the 18 U.S.C. § 3553(a) factors by not

giving adequate weight to the harsher conditions of confinement during the

pandemic, which Beltran argues “changed the 3553(a) calculus.” Beltran Br. at

22–26. But these concerns, which concentrate on his confinement in prison, have

nothing to do with his term of supervised release.

      In his supplemental brief, Beltran contends that his appeal is not moot

because his overly harsh confinement caused him to serve a sentence greater than

necessary, which would militate in favor of a reduction of his term of supervised

release. Beltran, however, never made that argument in his briefing before the

district court or in his merits-stage briefs on appeal. He is certainly free to ask the




                                          4
district court, in the first instance, to reduce his term of supervised release. See

United States v. Parisi, 821 F.3d 343, 347 (2d Cir. 2016) (“A court ‘may modify,

reduce, or enlarge the conditions of supervised release, at any time prior to the

expiration or termination of the term of supervised release’ after considering

certain sentencing factors outlined in 18 U.S.C. § 3553(a).” (quoting 18 U.S.C. §

3583(e)(2))). And if he were dissatisfied with the district court’s ruling on such a

motion, he would of course be free to appeal from that ruling. See, e.g., United

States v. Gammarano, 321 F.3d 311, 312, 315–16 (2d Cir. 2003) (reviewing district

court’s denial of a motion for termination of remaining term of supervised release).

But because his motion below and his appeal both focus exclusively on his release

from prison, this new argument does nothing to save this appeal from being

rendered moot by his intervening release from prison.

      We have considered Beltran’s remaining arguments and find them to be

meritless. Accordingly, we DISMISS this appeal as moot.

                                      FOR THE COURT:
                                      Catherine O’Hagan Wolfe, Clerk of Court




                                         5